Patents. — Plaintiff sues to recover compensation for the alleged unauthorized and infringing use of an invention described in United States Patent No. 8,177,470, issued on April 6, 1965. The sole act of infringement alleged was a formal public demonstration of the alleged invention at the Spring Joint Computer Conference April 21 to April 23, 1964. Defendant moved to dismiss the petition on the ground that the court lacks jurisdiction of claims for compensation for the unauthorized use of unpatented inventions and notes also that the petition does not allege a contract, express or implied. Upon consideration of defendant’s motion and plaintiff’s opposition thereto and without oral argument, the court concluded that on the basis of its prior order in Galofin v. United States, issued January 18, 1965 (No. 257-64), and the cases cited in that order (Patton v. United States, 110 Ct. Cl. 195, 75 F. Supp. 470 (1948); Fulmer v. United States, 111 Ct. Cl. 591, 77 F. Supp. 927 (1948); Gearon v. United States, 126 Ct. Cl. 548, 115 F. Supp. 910 (1953) ; and Fulmer v. United States, 144 Ct. Cl. 812 (1959)), and on the ground that the petition fails to state a claim within the jurisdiction of the court, plaintiff is not entitled to recover and on April 1,1966, the court ordered that the petition be dismissed.